Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment of 4 Nov. 2019 is entered given that the amendment does not add any new limitations to the claims.
Applicant amended claim 1.
Applicant argues that Tsubaki teaches the inclusion of bubbles or hollow spheres, and does not disclose the optical properties of claim 1 nor does Tsubaki teach the inclusion of a moisture impermeable layer or the claimed layer thickness. 
However, Tsubaki does not disclose all the features of the present claimed invention, Tsubaki is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, namely the composition of an acrylic adhesive, and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that the claimed limitations were met by selecting items from various lists in the prior art.  
Given that the additives disclosed by Tsubaki includes isocyanate and the polymer includes a polymer containing reactive carbon-carbon double bonds and a plurality of hydroxyl groups identical to 
Applicant argues that Hatanaka merely states that the urethane polyol includes various polyols. 
However, Hatanaka teaches that his adhesive for a polarizing plate has good adherence between two films, and his adhesive is good in moisture resistance. 
Applicant argues that the data in the specification demonstrates the advantages attributable to the claimed adhesion enhancing layer and points to Comparative Example 1 which lacks polyisocyanate, Comparative Example 2 which lacks the claimed polymer, and Comparative Example 5 which lacks the polyisocyanate and the claimed polymer.  Further, applicant argues that the adhesive thickness disclosed by Fuchi is very broad (0.1 to 1000 [Symbol font/0x6D]m), and the applicant’s data (Comparative Example 4) shows that adhesive layers thicker than 1 micron resulted in inferior contact with the optical film
However, the data is not commensurate with the scope of the claims.  The data uses a single first polymer film, a single polymer with a reactive carbon-carbon double-bond at a single amount, a single isocyanate at a single amount, two types of moisture impermeable layer at two thicknesses, a single adhesive, and one adhesion-enhancing layer thicknesses, while claiming any first polymer film, any polymer with a reactive carbon-carbon double-bond at any amount, any isocyanate at any amount, multiple types of moisture impermeable layers of any thickness, and adhesion-enhancing layer with a thickness of 0.01 to 1.0 um.
Also, the examples use a laminate comprising first polymer film/moisture impermeable layer/adhesive/second polymer film/adhesion enhancing layer which is not commensurate in scope with the claims that only require first polymer film/moisture impermeable layer/adhesion enhancing layer.  Further, applicants unexpected result regards intimate contact between adhesion enhancing layer and second polymer film and intimate contact between optical film and adhesion enhancing layer, but second polymer film and optical film are not required in claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787